DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 1, “The system according to claim 6” should change to -- The system according to claim 5--.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 10,975,542. This is a statutory double patenting rejection.
Application 17/228,398
1. A measuring system comprising: a nuclear density gauge configured for being placed into contact with a paving-related material in order to take a measurement thereof, wherein the nuclear density gauge includes an interface for receiving operator input; a locating device operably engaged with the nuclear density gauge and configured to determine the location of the nuclear density gauge; and a control system in communication with the locating device and the nuclear density gauge and configured to allow: the nuclear density gauge to take a measurement of the paving-related material; and the locating device to determine the location of the nuclear density gauge.
2. The system according to claim 1, wherein the nuclear density gauge includes a display for displaying instructions for being selected by a user.
3. The system according to claim 1, wherein directing the locating device to determine the location of the nuclear density gauge comprises determining the location of the nuclear density gauge during the process when the nuclear density gauge is taking a measurement of the paving-related material.
4. The system according to claim 3, wherein the location of the nuclear density gauge and measurement of the paving-related material are displayed on a display.
5. The system according to claim 4, wherein determining the location of the nuclear density gauge and taking a measurement of the paving-related material are performed in real time.
6. The system according to claim 5, wherein the paving-related material is a soil, asphalt, concrete or pavement surface.
US Patent No. 10,975,542
1. A measuring system comprising: a nuclear density gauge configured for being placed into contact with a paving-related material in order to take a measurement thereof, wherein the nuclear density gauge includes an interface for receiving operator input; a locating device operably engaged with the nuclear density gauge and configured to determine the location of the nuclear density gauge; and a control system in communication with the locating device and the nuclear density gauge and configured to allow: the nuclear density gauge to take a measurement of the paving-related material; and the locating device to determine the location of the nuclear density gauge.
2. The system according to claim 1, wherein the nuclear density gauge includes a display for displaying instructions for being selected by a user.
3. The system according to claim 1, wherein directing the locating device to determine the location of the nuclear density gauge comprises determining the location of the nuclear density gauge during the process when the nuclear density gauge is taking a measurement of the paving-related material.
4. The system according to claim 3, wherein the location of the nuclear density gauge and measurement of the paving-related material are displayed on a display.
5. The system according to claim 4, wherein determining the location of the nuclear density gauge and taking a measurement of the paving-related material are performed in real time.
6. The system according to claim 1, wherein the paving-related material is a soil, asphalt, concrete or pavement surface.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,682,605. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
Application 17/228,398
1. A measuring system comprising: a nuclear density gauge configured for being placed into contact with a paving-related material in order to take a measurement thereof, wherein the nuclear density gauge includes an interface for receiving operator input; a locating device operably engaged with the nuclear density gauge and configured to determine the location of the nuclear density gauge; and a control system in communication with the locating device and the nuclear density gauge and configured to allow: the nuclear density gauge to take a measurement of the paving-related material; and the locating device to determine the location of the nuclear density gauge.
3. The system according to claim 1, wherein directing the locating device to determine the location of the nuclear density gauge comprises determining the location of the nuclear density gauge during the process when the nuclear density gauge is taking a measurement of the paving-related material.
6. The system according to claim 5, wherein the paving-related material is a soil, asphalt, concrete or pavement surface.
US Patent No. 8,682,605
1. An apparatus adapted to determine a property of a paving-related material, said apparatus comprising: a nuclear density gauge for selectively and directly measuring and determining at least one of a density and a density-related parameter of the paving-related material; and a locating device operably engaged with the nuclear density gauge for determining a location of the nuclear density gauge , the locating device being configured to cooperate with the nuclear density gauge to produce data comprising the at least one of the density and the density related parameter of the paving-related material and a corresponding location of the nuclear density gauge.
2. An apparatus according to claim 1 wherein the nuclear density gauge is adapted to directly measure the at least one of the density and the density-related parameter of at least one of a soil, an aggregate, and an asphalt paving mix.
3. An apparatus according to claim 1 further comprising a computer device capable of communicating with the nuclear density gauge and the locating device and configured to receive the data therefrom, the computer device being further adapted to be capable of communicating the data with a computing system remotely disposed with respect to the apparatus, for incorporation of the data into a database housed by the computing system.
4. An apparatus according to claim 3 wherein the computer device is further adapted to receive input from an operator thereof.



Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 9,657,446. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
Application 17/228,398
1. A measuring system comprising: a nuclear density gauge configured for being placed into contact with a paving-related material in order to take a measurement thereof, wherein the nuclear density gauge includes an interface for receiving operator input; a locating device operably engaged with the nuclear density gauge and configured to determine the location of the nuclear density gauge; and a control system in communication with the locating device and the nuclear density gauge and configured to allow: the nuclear density gauge to take a measurement of the paving-related material; and the locating device to determine the location of the nuclear density gauge.


2. The system according to claim 1, wherein the nuclear density gauge includes a display for displaying instructions for being selected by a user.
3. The system according to claim 1, wherein directing the locating device to determine the location of the nuclear density gauge comprises determining the location of the nuclear density gauge during the process when the nuclear density gauge is taking a measurement of the paving-related material.
4. The system according to claim 3, wherein the location of the nuclear density gauge and measurement of the paving-related material are displayed on a display.
5. The system according to claim 4, wherein determining the location of the nuclear density gauge and taking a measurement of the paving-related material are performed in real time.
6. The system according to claim 5, wherein the paving-related material is a soil, asphalt, concrete or pavement surface.
US Patent No. 9,657,446 A1
1. A measuring system comprising: a nuclear density gauge configured for being placed into contact with a paving-related material in order to take a measurement thereof; a locating device operably engaged with the nuclear density gauge and configured to determine the location of the nuclear density gauge; and a control system in communication with the locating device and the nuclear density gauge and configured to: direct the nuclear density gauge to take a measurement of the paving-related material; and direct the locating device to determine the location of the nuclear density gauge.
2. The system according to claim 1, wherein the nuclear density gauge includes a keypad interface thereon for receiving operator input for directing the control system.
3. The system according to claim 2, wherein the nuclear density gauge includes a display for displaying instructions for being selected by a user.
5. The system according to claim 1, wherein directing the locating device to determine the location of the nuclear density gauge comprises determining the location of the nuclear density gauge during the process when the nuclear density gauge is taking a measurement of the paving-related material.
6. The system according to claim 5, wherein the location of the nuclear density gauge and measurement of the paving-related material are displayed on a display.
7. The system according to claim 5, wherein determining the location of the nuclear density gauge and taking a measurement of the paving-related material are performed in real time.
8. The system according to claim 7, wherein the paving-related material is a soil, asphalt, concrete or pavement surface.


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,415,205. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
Application 17/228,398
1. A measuring system comprising: a nuclear density gauge configured for being placed into contact with a paving-related material in order to take a measurement thereof, wherein the nuclear density gauge includes an interface for receiving operator input; a locating device operably engaged with the nuclear density gauge and configured to determine the location of the nuclear density gauge; and a control system in communication with the locating device and the nuclear density gauge and configured to allow: the nuclear density gauge to take a measurement of the paving-related material; and the locating device to determine the location of the nuclear density gauge.













2. The system according to claim 1, wherein the nuclear density gauge includes a display for displaying instructions for being selected by a user.
3. The system according to claim 1, wherein directing the locating device to determine the location of the nuclear density gauge comprises determining the location of the nuclear density gauge during the process when the nuclear density gauge is taking a measurement of the paving-related material.
4. The system according to claim 3, wherein the location of the nuclear density gauge and measurement of the paving-related material are displayed on a display.
5. The system according to claim 4, wherein determining the location of the nuclear density gauge and taking a measurement of the paving-related material are performed in real time.
6. The system according to claim 5, wherein the paving-related material is a soil, asphalt, concrete or pavement surface.
US Patent No. 10,415,205
1. A measuring system comprising: a nuclear density gauge configured for being placed into contact with a paving-related material in order to take a measurement thereof, wherein the nuclear density gauge includes an interface for receiving operator input; a locating device operably engaged with the nuclear density gauge and configured to determine the location of the nuclear density gauge; a control system in communication with the locating device and the nuclear density gauge and configured to collect data by conducting a measurement in real time in which: the nuclear density gauge to takes a sample property measurement of the paving-related material; and the locating device determines the location of the nuclear density gauge, wherein the collected data includes the sample property measurement of the paving-related material and the determined location of the nuclear density gauge; and a computing device configured to receive the collected data that includes the sample property measurement of the paving-related material and the determined location of the nuclear density gauge, wherein the computing device is configured to write the collected data that includes the sample property measurement of the paving-related material and the determined location of the nuclear density gauge into a read-only file.

2. The system according to claim 1, wherein the nuclear density gauge includes a display for displaying instructions for being selected by a user.
3. The system according to claim 1, wherein conducting a measurement in real time comprises directing the locating device to determine the location of the nuclear density gauge as the nuclear density gauge takes the sample property measurement.
4. The system according to claim 3, wherein the determined location of the nuclear density gauge and the sample property measurement of the paving-related material are displayed on a display.
5. The system according to claim 1, wherein the paving-related material is a soil, asphalt, concrete or pavement surface.
6. The system according to claim 1, wherein the computing device is configured to associate a time and date stamp with the collected data that includes the sample property measurement of the paving-related material and the determined location of the nuclear density gauge.
7. The system according to claim 1, wherein the computing device is configured to associate an electronic identifier for the nuclear density gauge with the collected data that includes the sample property measurement of the paving-related material and the determined location of the nuclear density gauge.
8. The system according to claim 1, wherein the read-only file is assigned a software security key.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862